Citation Nr: 0632970	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral foot fractures, to include hallux valgus and 
degenerative arthritis.

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for foot and back disabilities.

This case was previously before the Board in November 2003.  
The Board determined that additional development was 
necessary, to include obtaining the veteran's service medical 
records.  Additional evidentiary development has been 
conducted, and the claim is now before the Board for final 
appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
residuals of bilateral foot fractures, to include hallux 
valgus and degenerative arthritis, which are due to any 
incident or event in military service, and degenerative 
arthritis was not manifested within one year after separation 
from active service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
residuals of a back injury which are due to any incident or 
event in active military service.


CONCLUSIONS OF LAW

1.  Residuals of bilateral foot fractures, to include hallux 
valgus and degenerative arthritis, were not incurred in or 
aggravated by service, nor may degenerative arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In July 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The July 2001 letter informed the veteran that VA 
would obtain all relevant evidence including medical records, 
employment records, and records from other Federal agencies.  
He was advised that it was his responsibility to send medical 
records showing a relationship between his current disability 
and an injury, disease, or event in service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also advised that he should 
send information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claims for service connection.  

In Pelegrini, the Court of Appeals for Veterans Claims held 
in part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial RO 
decision.  In this regard, the Board notes that the claims 
for service connection for residuals of bilateral foot 
fractures and of a back injury currently on appeal were 
initiated in December 1998, and subsequently denied in a 
March 2000 rating decision.  The VCAA was enacted in November 
2000, at which time the veteran's claims were being developed 
for appellate review by the RO after he submitted a timely 
notice of disagreement as to both issues.  As noted, after 
completing such development, the RO sent the veteran a letter 
dated in July 2001 informing him of the VCAA and its effect 
on his claims.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable RO 
decision, he has not been prejudiced thereby.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirements was harmless error.  The content of the 
July 2001 letter provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letter, the November 2001 
Statement of the Case (SOC) and March 2006 Supplemental 
Statement of the Case (SSOC) were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.

Thus, the Board finds that the actions taken by VA have 
essentially cured the unavoidable error in the timing of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

With regard to the recent decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Board notes the March 2006 SSOC 
included notifications regarding how disability ratings and 
effective dates are assigned.  Although the RO's Dingess 
notification was necessarily provided after the initial 
unfavorable RO decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation, and any 
questions as to a disability rating or effective date are 
therefore moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303(a), 3.304 (2006).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection for 
residuals of bilateral foot fractures and a back injury are 
warranted because they were incurred during active military 
service.  After carefully reviewing the evidence of record, 
the Board finds the preponderance of the evidence is against 
the grant of service connection as to both claims.  Although 
the veteran was treated for bilateral stress fractures and a 
back injury during service, there is no competent medical 
evidence showing that he currently has a residual bilateral 
foot or back disability.  

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

Review of the service medical records (SMRs) reveals that, in 
October 1988, the veteran complained of bilateral foot pain 
and was diagnosed with mid-shaft stress fractures in both 
feet.  He was prescribed physical therapy and, in November 
1988, his stress fractures were noted to be healing.  In July 
1991, the veteran complained of back pain after colliding 
with someone while playing softball.  The veteran reported 
that the pain was located in his low back, and increased with 
prolonged standing.  Examination of his back revealed a full 
range of motion, with tenderness in the thoracic and upper 
lumbar regions.  The assessment was lumbar strain.  The SMRs 
contain no additional complaints, treatment, or findings 
related to problems with the veteran's feet or back, and the 
Board notes the veteran did not undergo a medical examination 
when he was separated from service.  

The first time the veteran is shown to have a foot and back 
problem after service was in February 2000.  At that time, he 
was being evaluated for the Persian Gulf Registry and 
complained of occasional pain in both feet as well as 
occasional low back pain, without radiculopathy.  Clinical 
examination of his feet revealed no pedal edema and X-rays 
revealed a mild hallux valgus deformity in both feet, with 
minimal degenerative changes in the left foot.  Examination 
of the veteran's back revealed normal range of motion.  No 
diagnosis was rendered as to the veteran's complaints of low 
back pain.  See February 2000 VA outpatient treatment record.

In January 2006, the veteran underwent VA examination in 
order to determine whether he currently has a residual foot 
or back disability.  He reported that, during service, his 
stress fractures were treated for four weeks and he did not 
have any further injuries or orthopedic or podiatric 
treatment while on active duty.  He reported that he 
currently has pain, electric shocks, and muscle spasms in his 
feet daily.  The examiner noted the veteran is careful in 
choosing footwear, but has not made any further attempts to 
access treatment.  The examiner also noted that the veteran 
does not take medication or use braces or other prosthetic 
devices for his feet.  On examination, there was no gross 
external anatomical deformity of either foot, other than 
moderate flat feet, some onychomycosis (ringworm of the nail) 
on the left great toe, and dry skin.  The great and lesser 
toes did not reveal any joint deformity, swelling, atrophy, 
or external derangement of any kind.  The veteran was able to 
walk on his heels and toes without any problem, and there was 
no tenderness along the plantar portions of the feet while 
standing.  As to a diagnosis, the examiner stated that, 
except for the veteran's subjective complaints of foot pain, 
examination of his feet were normal, noting that X-rays of 
both feet were normal for the veteran's age.  

With regard to the veteran's back disability, the January 
2006 VA examination report reflects that he complained of low 
back pain and stiffness, occurring in the morning and at 
night.  The examiner noted that, since the in-service injury, 
the veteran has not had any further trauma to his back and 
does not use medication, braces, or other prosthetic devices.  
The examiner also noted that the veteran's only treatment has 
been occasional orthopedic care, which the veteran reported 
was not helpful.  On examination, the veteran's range of 
motion was slightly limited, but there was no obvious 
external anatomical abnormality of deformity or derangement.  
There was normal lordotic curvature and no pain, stiffness, 
atrophy, or muscle spasm to palpation.  As to a diagnosis, 
the examiner stated there is subjective, functional, chronic 
low back stiffness and pain, with normal clinical 
examination.  The examiner stated it is impossible to 
determine the specific origin of the veteran's back 
complaints without resorting to speculation.  

In evaluating the ultimate merit of this case, the Board 
notes there is no competent medical evidence showing the 
veteran has a current bilateral foot problem or low back 
disability.  In fact, there is no medical opinion of record 
linking any of the veteran's current symptomatology to his 
period of active service, including the stress fractures or 
lumbar strain manifested therein.  In this context, the Board 
notes that, although the January 2006 VA examiner noted the 
veteran's complaints of occasional foot pain and chronic low 
back pain, there were no objective clinical findings of an 
underlying or associated foot or back disability.  See 
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  The Board also notes that any hallux valgus 
deformity of the veteran's feet, as shown by the February 
2000 X-ray, resolved without any residual disability, as the 
January 2006 VA examination report reflects that his toes 
were without any joint deformity or external derangement.  

The only evidence of record that links the veteran's current 
foot and back pain to his military service consists of his 
own statements.  The Board does not doubt that the veteran 
sincerely believes his current foot and back pain is related 
to his in-service stress fractures and lumbar strain; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As noted above, a February 2000 VA X-ray revealed 
degenerative changes in the veteran's left foot.  Arthritis 
(degenerative joint disease) is one of the chronic diseases 
for which presumptive service connection can be granted under 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, the 
arthritis must be manifested within one year after the date 
of the veteran's separation from service.  See 38 C.F.R. 
§ 3.307(a).  Here, the Board notes the veteran was not shown 
to have degenerative arthritis in his left foot until almost 
9 years after he was discharged from service.  As such, 
service connection on a presumptive basis is not warranted in 
this case.  


Based upon the foregoing, the Board finds there is no 
evidence showing the veteran currently suffers from a 
residual bilateral foot disability or a residual back injury.  
Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the claims for service connection for residuals of 
bilateral foot fractures and of a back injury must be denied, 
and there is no reasonable doubt to be resolved.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral foot 
injuries, to include hallux valgus and degenerative 
arthritis, is denied.

Entitlement to service connection for residuals of a back 
injury is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


